Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6 May 2020 and the response to the restriction requirement filed 20 Jul 2022.
Claims 1-10 were withdrawn by the applicant in the response filed 20 Jul 2022. Claims 11-20 were elected without traverse. 
Claims 11-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 11-19 recite a method, which is a statutory category. 
Step 2A, prong 1: Independent claim 11 recites placing an inventory item in an autonomous storage unit; directing the autonomous storage unit to depart a starting location; directing the autonomous storage unit to board a first transport system departing for a first arrival location; determining whether an event will delay or expedite the arrival of the autonomous storage unit at the first arrival location; determining alternative routing options for the autonomous storage unit to continue travel to the first arrival location; recalculating the route of the autonomous storage unit to the first arrival location; and selecting a new route to the first arrival location. Rerouting a delivery based on time of arrival constitutes a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, determining whether an event will expedite or delay a delivery constitutes a judgment, which falls within the “mental processes” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements constitute merely linking the abstract idea to a particular technology or technological field. The only additional elements recited in claim 11 are the autonomous storage units and the transport system, which the method are applied to. In contrast to claim 20, there is no recitation that the autonomous vehicle is controlled by a computing system or other additional elements that would then become integral to the claim. Rather, in claim 11, the broadest reasonable interpretation includes that the autonomous vehicle is remotely controlled. Applicant’s originally filed specification paragraph [0028] discloses that “at each waypoint along the way, humans or machines may scan the package, connect it into the preset route, and then direct it towards the next preset leg of its journey.” Paragraph [0042] discloses that the autonomous unit may move about “without the aid of an operator, driver or other human intervention,” but that this is only “[i]n many embodiments,” not all. Therefore, under the broadest reasonable interpretation, the autonomous vehicle may be operator controlled and the claim merely links the abstract idea to the autonomous vehicle. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with details about the commercial interaction, judgment, or the autonomous vehicle. Claim 12 recites determining, while at the first arrival location, a second arrival location for the autonomous storage unit; directing the autonomous storage unit to move to a boarding position at the first arrival location; and directing the autonomous storage unit to board a second transport system departing for a second arrival location. Claim 15 recites wherein determining alternative routing options for the autonomous storage unit is based on a set of priorities. Claim 16 recites the autonomous storage unit self-monitoring its geo location while in route to the first or second arrival location; the autonomous storage unit reporting its geo location; and the autonomous storage unit receiving instructions. Claim 17 recites the autonomous storage unit communicating with one or more common freight carriers in order to plan a route from the starting location to the first or second arrival location. Claim 18 recites the autonomous storage unit sending one or more messages back to an originating sender and informing the originating sender about a status of a delivery progress; and the originating sender communicating new instructions to the autonomous storage unit based on the status of the delivery progress. Claim 19 recites wherein the autonomous storage unit is assigned a budget in order to complete its assigned task. All of these steps further the abstract idea of determining the status of the delivery and deciding whether to alter the delivery route, falling within the “mental processes” and “certain methods of organizing human activity” groupings of abstract ideas. 
Claim 13 recites that the autonomous unit is a shelf unit. Claim 14 recites that the autonomous unit is a climate-controlled container. Dependent claims are construed as incorporating all of the limitations of the claim[s] to which they refer. MPEP 608.01(n)(III). Claims 13 and 14 are read in light of the independent claim, which recites the abstract idea, and therefore, as a whole, claims 13 and 14 recite the abstract idea, also falling within the “mental processes” and “certain methods of organizing human activity” groupings of abstract ideas.
Step 2A, prong 2: Each of claims 15, 16, and 18 recite at least one of a central inventory control system, a central system, or a central system that is a central inventory control system. Applicant’s originally filed specification discloses that the central system “may be an example of a warehouse or inventory dispatch system located at a warehouse.” Applicant’s original disclosure, paragraph [0075]. The central system is otherwise largely described in terms of its function, and does not appear to be explicitly identified as computing hardware. The closest such disclosure is in [0075], which further states that the central systems may be “similar or substantially similar to the inventory control system described in FIG. 1.”  Fig. 1 discloses that a computing platform which performs the routing etc. functions. Therefore, the central system and central inventory control systems are being interpreted as generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Claim 18 recites that the originating sender can communicate new instructions to the autonomous storage unit, and at least implies that this is done through the hardware of the central system. However, there is no explicit recitation of this function, and, moreover, sending and receiving messages over a network is insufficient to result in a practical application. At the breadth recited, there is no nexus between the central system and the abstract idea of rerouting the unit, so the hardware elements of the central system do not meaningfully limit the abstract idea. 
 Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Sending and receiving information over a network has been held by the courts to be well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Applicant is encouraged to request an interview prior to further filings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10222798 to Brady et. al. (“Brady).
Claim 11
Brady discloses the following elements:
A method of directing and controlling an autonomous inventory management system, the method comprising: (col. 4, ll. 52-61 systems and methods for shipping an inventory item)
placing an inventory item in an autonomous storage unit; (col. 53, ll. 6-12 item is picked from inventory and placed in a compartment of an autonomous vehicle, which may be carried by a transportation vehicle)
directing the autonomous storage unit to depart a starting location; (col. 54, ll. 12-19 AGVs may be loaded at a receiving area before departing to be loaded into a transportation vehicle)
directing the autonomous storage unit to board a first transport system departing for a first arrival location; (col. 54, ll. 3-6 autonomous ground vehicles (AGV) are directed to load into the transportation vehicle)
determining whether an event will delay or expedite the arrival of the autonomous storage unit at the first arrival location; (col. 21, ll. 46-61 AGVs may receive travel related information such as travel conditions, obstacles, etc. in the path and may update the route accordingly; col. 61, ll. 50-54 if AGV arrives in the area early, it may circle before looking for a stopping location – this constitutes determining whether an event will expedite the arrival of the autonomous storage unit; col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle)
determining alternative routing options for the autonomous storage unit to continue travel to the first arrival location; (col. 21, ll. 46-61 AGVs may receive travel related information such as travel conditions, obstacles, etc. in the path and may update the route accordingly; col. 35, ll. 22-24 AGVs may navigate around obstacles; col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle and may take a different path to avoid the obstacle)
recalculating the route of the autonomous storage unit to the first arrival location; (col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle and may take a different path to avoid the obstacle; col. 57, ll. 40-43 a different route may be calculated and taken to avoid obstacles)
and selecting a new route to the first arrival location. (col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle and may take a different path to avoid the obstacle; col. 57, ll. 40-43 a different route may be calculated and taken to avoid obstacles)
Applicant’s originally filed specification does not explicitly define an “event” which might cause expedited or delayed delivery. The closest disclosure is in paragraph [0031], which recites “the autonomous inventory storage unit may realize through one or more of GPS, waypoint arrival and departure times, weather conditions, or other current events, that it may not be able to follow its originally conceived route,” emphasis added. Therefore, under the broadest reasonable interpretation of Applicant’s claim, the claim is met. 
Claim 12
Brady discloses the elements of claim 11, above. Brady also discloses:
determining, while at the first arrival location, a second arrival location for the autonomous storage unit; (col. 17, ll. 40-44 AGV may travel to a first delivery location to deliver a first item and may then travel to a second delivery location to deliver a second item; col. 27, ll. 37-52 AGV may be instructed to move first to a first geographic area, and then may be instructed to move to a different geographic area)
directing the autonomous storage unit to move to a boarding position at the first arrival location; (col. 60, ll. 52-57 after the item has been delivered to the transportation vehicle, the AGV may board or otherwise be placed on the transportation vehicle for further transport)
and directing the autonomous storage unit to board a second transport system departing for a second arrival location. (col. 60, ll. 52-57 after the item has been delivered to the transportation vehicle, the AGV may board or otherwise be placed on the transportation vehicle for further transport; col. 17, ll. 40-44 AGV may travel to a first delivery location to deliver a first item and may then travel to a second delivery location to deliver a second item; col. 27, ll. 24-34 AGVs may be transported in transportation vehicles to second locations; transportation vehicles may be the same vehicle or a different vehicle as noted by the use of 332(A) vs 332(B))
Claim 13
Brady discloses the elements of claim 11, above. Brady also discloses:
wherein the autonomous storage unit is a shelf unit. (col. 46, ll. 40-45 items may be arranged in an order on a shelf in the AGV)
Claim 14
Brady discloses the elements of claim 11, above. Brady also discloses:
wherein the autonomous storage unit is a climate-controlled container. (col. 17, ll. 32-37 AGV storage compartments may have environmental controls such as refrigeration; see also col. 13, ll. 9-53)
Claim 15
Brady discloses the elements of claim 11, above. Brady also discloses:
wherein determining alternative routing options for the autonomous storage unit is based on a set of priorities set by a central inventory control system. (col. 57, ll. 40-51 paths may be calculated to avoid obstacles and barriers to entry etc.; col. 19, ll. 35-52 paths may be calculated based on size of path and vehicle and passability including avoidance of other vehicles and people; col. 26, ll. 12-19 travel path determinations may be made based on elements such as noise levels, safety issues, etc.; col. 48, ll. 55-61 paths may be based on locations that are preferable because, for example, they are closer; col. 56, ll. 29-44 paths may be selected for greater efficiency)
Applicant’s originally filed specification does not disclose what the “set of priorities” might entail. The closest disclosure is in, for example, paragraph [0084], which discloses that the routing may “prioritize one of time or cost or minimum number of additional waypoints.” Therefore, under the broadest reasonable interpretation, the claim is met. 
Claim 16
Brady discloses the elements of claim 11, above. Brady also discloses:
the autonomous storage unit self-monitoring its geo location while in route to the first or second arrival location; (col. 4, ll. 35-38 an AGV may include various sensors and devices (e.g., imaging sensors, proximity sensors, GPS capabilities, etc.) to assist with navigation; col. 21, l. 65 – col. 22, l. 1 AGVs and transportation vehicles may send location data notifications)
the autonomous storage unit reporting its geo location to a central system, and wherein the central system is a central inventory control system; (col. 21, l. 62 – col. 22, l. 1 remote computing resources and/or management system receives tracking data such as GPS data)
and the autonomous storage unit receiving instructions from the central inventory control system. (col. 23, ll. 17-27 AGVs may receive instructions from the management system)
Claim 18
Brady discloses the elements of claim 11, above. Brady also discloses:
the autonomous storage unit sending one or more messages back to an originating sender and informing the originating sender about a status of a delivery progress, and wherein a central system is assigned to the originating sender; (col. 22, ll. 16-20 remote computing resources/management system (central system) may communicate with materials handling facilities (originating sender) regarding activities related to the deliveries of ordered items (status))
and the originating sender communicating new instructions to the autonomous storage unit based on the status of the delivery progress. (col. 27, ll. 1-8  if the transportation vehicle is travelling to transport received items to the materials handling facility, but a determination is made that subsequent travel of the transportation vehicle to the materials handling facility is inhibited, instructions may be sent directing one or more AGVs to travel to transport items to the materials handling facility)
Claim 20
Brady discloses the following elements:
A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for directing and controlling an autonomous inventory management system, the method comprising: (col. 4, ll. 52-61 systems and methods for shipping an inventory item; col. 52, ll. 30-63 system is implemented via instructions stored on non-transitory computer-readable media and executed by one or more processors)
placing an inventory item in an autonomous storage unit; (col. 53, ll. 6-12 item is picked from inventory and placed in a compartment of an autonomous vehicle, which may be carried by a transportation vehicle)
directing the autonomous storage unit to depart a starting location; (col. 54, ll. 12-19 AGVs may be loaded at a receiving area before departing to be loaded into a transportation vehicle)
directing the autonomous storage unit to board a first transport system departing for a first arrival location; (col. 54, ll. 3-6 autonomous ground vehicles (AGV) are directed to load into the transportation vehicle)
determining whether an event will delay or expedite the arrival of the autonomous storage unit at the first arrival location; (col. 21, ll. 46-61 AGVs may receive travel related information such as travel conditions, obstacles, etc. in the path and may update the route accordingly; col. 61, ll. 50-54 if AGV arrives in the area early, it may circle before looking for a stopping location – this constitutes determining whether an event will expedite the arrival of the autonomous storage unit; col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle)
determining alternative routing options for the autonomous storage unit to continue travel to the first arrival location; (col. 21, ll. 46-61 AGVs may receive travel related information such as travel conditions, obstacles, etc. in the path and may update the route accordingly; col. 35, ll. 22-24 AGVs may navigate around obstacles; col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle and may take a different path to avoid the obstacle)
recalculating the route of the autonomous storage unit to the first arrival location; (col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle and may take a different path to avoid the obstacle; col. 57, ll. 40-43 a different route may be calculated and taken to avoid obstacles)
and selecting a new route to the first arrival location. (col. 52, ll. 35-51 system determines whether the AGV has or will encounter an obstacle and may take a different path to avoid the obstacle; col. 57, ll. 40-43 a different route may be calculated and taken to avoid obstacles)
Applicant’s originally filed specification does not explicitly define an “event” which might cause expedited or delayed delivery. The closest disclosure is in paragraph [0031], which recites “the autonomous inventory storage unit may realize through one or more of GPS, waypoint arrival and departure times, weather conditions, or other current events, that it may not be able to follow its originally conceived route,” emphasis added. Therefore, under the broadest reasonable interpretation of Applicant’s claim, the claim is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10222798 to Brady et. al. (“Brady) in view of U.S. Patent Publication No. 20150324735 to Lord et. al. (“Lord”).
Claim 17
Brady discloses the elements of claim 11, above. Brady also discloses that the AGVs may be carried by transportation vehicles including a truck, car, watercraft, aircraft, etc. in col. 3, ll. 20-22, and that other delivery options may include delivery by traditional carriers in col. 53, ll. 65-66. Brady does not explicitly disclose the autonomous storage unit communicating with one or more common freight carriers to plan the route. It is noted that Fig. 1 and paragraph [0041] disclose that the server/computing platform may have the freight carrier communication module, and therefore the broadest reasonable interpretation of Applicant’s claim is that the autonomous storage unit communicates with the freight carrier via the server. Nevertheless, Lord discloses:
the autonomous storage unit communicating with one or more common freight carriers in order to plan a route from the starting location to the first or second arrival location. ([0099] transport computing vehicle unit may be in communication with, for example, a package delivery service such as FedEx or UPS; [0106] the package delivery service may coordinate with transportation vehicle unit to effect delivery of one or more packages)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the autonomous vehicle delivery system and path planning of Brady the coordination with common carriers as taught by Lord in order to “meet demand for door-to-door package delivery services particularly during peak seasons.” Lord, paragraph [0094]. 
Applicant is encouraged to request an interview prior to further filings.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10222798 to Brady et. al. (“Brady) in view of U.S. Patent Publication No. 20140046585 to Morris IV et. al. (“Morris”).
Claim 19
Brady discloses the elements of claim 11, above. Brady also discloses that selection of delivery by AGV may be based on travel cost in col. 24, ll. 59-62, and that determining paths and stopping locations may be based on data including fees etc. in col. 61, l. 66 – col. 62, l. 5. Brady does not explicitly disclose a budget assigned in order to complete an assigned task. However, Morris discloses:
wherein the autonomous storage unit is assigned a budget in order to complete its assigned task. ([0069]-[0071] initial route may be updated and compared to new route based on cost thresholds, i.e. budget; see also [0074], [0005]; [0039] system can be used to deliver items to customers)
Brady discloses that the path determinations may be made based on travel cost. Morris discloses that new routes may be determined based on cost thresholds, i.e. budgets. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cost-based routing of Brady the cost thresholds as taught by Morris in order to “allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.” Morris, paragraph [0021]. 
Applicant is encouraged to request an interview prior to further filings. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publication No 20160257401 to Buchmueller et. al. discloses that unmanned aerial vehicles may be permitted to land on transportation vehicles of a shipping carrier in [0094].
Non-patent literature “Amazon now has 45,000 robots in its warehouses” by Shead discloses a robotic inventory management and collection system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628